Exhibit 10.2

 

Execution Version

 

COMMITMENT INCREASE AMENDMENT

THIS COMMITMENT INCREASE AMENDMENT, dated as of November 16, 2018 (this
“Agreement”), by and among the Person identified as an Incremental Term B-5
Lender (the “Incremental Term B-5 Lender”) on the signature pages hereto, SS&C
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), the other Loan
Parties party hereto and Credit Suisse AG, Cayman Islands Branch (“Credit
Suisse”), as administrative agent (in such capacity, the “Administrative
Agent”).

R E C I T A L S:

WHEREAS, the Company, the Designated Borrowers, the Parent, the Guarantors from
time to time party thereto, the Lenders from time to time party thereto, Morgan
Stanley as an L/C Issuer, and Credit Suisse, as Administrative Agent and as an
L/C Issuer are party to the Amended and Restated Credit Agreement dated as of
April 16, 2018 (such credit agreement as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, pursuant to that certain Membership Interest Purchase Agreement, dated
as of September 6, 2018 (the “Acquisition Agreement”), by and among SS&C
Technologies Holdings, Inc. (the “Parent”) and Impala Private Holdings I, LLC
(the “Seller”), the Parent will acquire (the “Acquisition”) all of the issued
and outstanding membership interests of Impala Private Holdings II, LLC (the
“Target”, and collectively with its subsidiaries, the “Acquired Business”),
which in turn beneficially owns all of the issued and outstanding shares of
Intralinks Holdings, Inc.

WHEREAS, pursuant to and in accordance with Section 2.01(f) of the Existing
Credit Agreement, the Company has requested that the Incremental Term B-5 Lender
provide Incremental Term Loans consisting of an increase to the Term B-5 Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement (the “Existing Term B-5 Loans”) by an aggregate
principal amount of $1,000,000,000 (such Incremental Term Loans, the
“Incremental Term B-5 Loans”, and the commitments related thereto, the
“Incremental Term B-5 Commitments”) on terms identical to those applicable to
the existing Term B-5 Facility (including with respect to the Guaranty and
Collateral, interest rates (including the Applicable Rate), maturity, and rights
to prepayment and repayment) on the Intralinks Incremental B-5 Effective Date
(as defined below).

WHEREAS, the Incremental Term B-5 Loans shall be a fungible increase to the
Existing Term B-5 Loans and shall form part of the same Class of Term Loans as
the Existing Term B-5 Loans under the Existing Credit Agreement.

WHEREAS, in furtherance thereof, each party hereto hereby consents to the
modifications to the Existing Credit Agreement as set forth in Section 2 below
(the Existing Credit Agreement, as modified hereby, the “Amended Credit
Agreement”) (capitalized terms used but not defined herein having the meanings
provided in the Amended Credit Agreement).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.

Institution of Incremental Term Loans.  

(a)

Subject to the terms and conditions set forth herein and in the Amended Credit
Agreement, the Incremental Term B-5 Lender hereby agrees to commit to provide
its Incremental Term

 

--------------------------------------------------------------------------------

 

B-5 Commitments on the Intralinks Incremental B-5 Effective Date, in the
aggregate principal amount set forth opposite its name on Part A of Schedule A
annexed hereto (and the existing Schedule 2.01 to the Existing Credit Agreement
shall be deemed to be amended to include the information set forth on Schedule A
annexed hereto).

(b)

The Incremental Term B-5 Loans shall be incurred as an increase to the Existing
Term B-5 Loans and shall have all of the terms (including with respect to the
Guaranty and Collateral, interest rates (including the Applicable Rate),
maturity, and rights to prepayment and repayment) applicable to Term B-5 Loans
under the Existing Credit Agreement and will, together with the Existing Term
B-5 Loans, be treated as one Class of Term Loans. The Incremental Term B-5 Loans
will initially be Eurocurrency Rate Loans having an Interest Period ending on
the same date as the Interest Period applicable to the Existing Term B-5 Loans
outstanding immediately prior to the Intralinks Incremental B-5 Effective Date.

(c)

The Applicable Rate with respect to each of the Incremental Term B-5 Loans shall
be the same as set forth in the definition of “Applicable Rate” in the Amended
Credit Agreement with respect to Term B-5 Loans.

(d)

The Maturity Date with respect to each of the Incremental Term B-5 Loans shall
be the same as set forth in the definition of “Maturity Date” in the Amended
Credit Agreement with respect to the Term B-5 Loans.

(e)

The amortization of each of the Incremental Term B-5 Loans shall be the same as
set forth in Section 2.07(ix) of the Amended Credit Agreement with respect to
the Term B-5 Loans.

(f)

Each of the Administrative Agent, the Company and the other Loan Parties agrees
that, as of the Intralinks Incremental B-5 Effective Date, the Incremental Term
B-5 Lender shall (a) be a party to the Amended Credit Agreement and the other
Loan Documents, (b) be a “Lender”, a “Term Lender” and a “Term B-5 Lender”, as
applicable, for all purposes of the Amended Credit Agreement and the other Loan
Documents and (c) have the rights and obligations of a Lender under the Amended
Credit Agreement and the other Loan Documents.

2.

Amendments to the Existing Credit Agreement. The Company, the other Loan
Parties, the Incremental Term B-5 Lender and the Administrative Agent each agree
that, on the Intralinks Incremental B-5 Effective Date:

(a)

Section 1.01 of the Existing Credit Agreement shall be amended by adding the
following defined terms in appropriate alphabetical order:

 

i.

““Intralinks” means the “Acquired Business” as such term is defined in the
Intralinks Incremental B-5 Amendment.”;

 

ii.

““Intralinks Acquisition” means the acquisition by the Company of Intralinks
pursuant to the Intralinks Acquisition Agreement.”;

 

iii.

““Intralinks Acquisition Agreement” means the “Acquisition Agreement” as such
term is defined in the Intralinks Incremental B-5 Amendment.”;

 

iv.

““Intralinks Incremental B-5 Amendment” means that certain Commitment Increase
Amendment, dated as of the Intralinks Incremental B-5 Effective

- 2 -

 

 

 

--------------------------------------------------------------------------------

 

 

Date, among, inter alios, the Company, the other Loan Parties party thereto, the
Term B-5 Lender party thereto and the Administrative Agent.”;

 

v.

““Intralinks Incremental B-5 Effective Date” has the meaning assigned to such
term in the Intralinks Incremental B-5 Amendment.”;

 

vi.

““Intralinks Term B-5 Commitment” means, as to each Term B-5 Lender, its
obligation to make Term B-5 Loans to the Company pursuant to the Intralinks
Incremental B-5 Amendment in the principal amount stated therein pursuant to
which such Term B-5 Lender becomes a party hereto, as such amount may be
adjusted from time to time in accordance with this Agreement.”;

 

vii.

““Intralinks Transactions” means, collectively, (a) the consummation of the
Intralinks Acquisition on the Intralinks Incremental B-5 Effective Date and the
other transactions contemplated by the Intralinks Acquisition Agreement on or
prior to the Intralinks Incremental B-5 Effective Date, (b) the effectiveness of
the Term B-5 Loans under this Agreement pursuant to the Intralinks Incremental
B-5 Amendment and (c) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.”

(b)

Section 2.01(d) of the Existing Credit Agreement shall be amended and restated
in its entirety to read as follows:

“(d)Term B-5 Facility. The Company shall obtain (a) up to $875,000,000.00 of
Incremental Term Loans (the “Eze Term B-5 Loans”) provided for in Section
2.01(f) on the Incremental B-5 Effective Date and (b) up to $1,000,000,000 of
Incremental Term Loans (the “Intralinks Term B-5 Loans” provided for in Section
2.01(f) on the Intralinks Incremental B-5 Effective Date and, together with the
Eze Term B-5 Loans, the “Term B-5 Loans”); provided that (i) (x) the Eze Term
B-5 Loans shall be effected pursuant to the Incremental B-5 Amendment and (y)
the Intralinks Term B-5 Loans shall be effected pursuant to the Intralinks
Incremental Term B-5 Amendment, which, in each case, shall be recorded in the
Register and the Lenders in respect of which shall be subject to the
requirements set forth in Section 3.01(f), (ii) the Company shall make any
payments required pursuant to Section 3.05 in connection with the Term B-5
Loans, (iii) the Term B-5 Loans shall be denominated in Dollars and (iv) (x) the
Incremental B-5 Effective Date shall have occurred or shall occur substantially
contemporaneously with the effectiveness of such Incremental B-5 Amendment and
(y) the Intralinks Incremental B-5 Effective Date shall have occurred or shall
occur substantially contemporaneously with the effectiveness of such Intralinks
Incremental B-5 Amendment. Such Term B-5 Loans established pursuant to this
clause (d) shall be effected by the Incremental B-5 Amendment or the Intralinks
Incremental B-5 Amendment, as applicable, which amendment may, for the avoidance
of doubt, contain conditions to the effectiveness thereof different from those
set forth in Section 2.01(f), which conditions may be amended, modified or
waived by the holders of such Term B-5 Loans and without the consent of any
other Lender and shall not be subject to the conditions described in Section
2.01(f).”;

(c)

Section 2.06(b) of the Existing Credit Agreement shall be amended by inserting
the following new clause (iv) therein:

- 3 -

 

 

 

--------------------------------------------------------------------------------

 

“(iv) The aggregate initial Intralinks Term B-5 Commitments (and the Intralinks
Term B-5 Commitment of each Lender with such a Commitment) shall terminate in
its entirety (to the extent not theretofore terminated) on the Intralinks
Incremental B-5 Effective Date (after giving effect to any incurrence of Term
B-5 Loans on such date).”;

(d)

Section 2.07(ix) of the Existing Credit Agreement shall be amended by replacing
each instance of the words “Incremental B-5 Effective Date” appearing therein
with the words “Intralinks Incremental B-5 Effective Date.”

(e)

Section 7.11 of the Existing Credit Agreement shall be amended and restated in
its entirety to read as follows:

“7.11Use of Proceeds.  Use the proceeds of (a) the Term B-3 Loans and the Term
B-4 Loans to finance (i) the Target Acquisition, (ii) the Refinancing, (iii) to
the extent that the Existing Target Senior Notes have not been repaid on the
Restatement Effective Date as part of the Refinancing, the Existing Target
Senior Notes Escrow and (iv) fees and expenses incurred in connection with the
Transaction; (b) the Term B-5 Loans to finance (i) the Eze Acquisition, (ii)
fees and expenses incurred in connection with the Eze Transactions, (iii) the
Intralinks Acquisition and (iv) fees and expenses incurred in connection with
the Intralinks Transactions; and (c) the Revolving Loans to finance working
capital, capital expenditures and other lawful corporate purposes, including to
make permitted Restricted Payments, Permitted Acquisitions and Investments
permitted by Section 8.02, provided that no Loans under the Revolving Facility
may be utilized to finance the Target Acquisition, the Refinancing or the
Existing Target Senior Notes Escrow or to pay the fees and expenses incurred in
connection with the Transaction, except that the Company may use the proceeds of
Revolving Loans on the Restatement Effective Date to pay (x) upfront fees and
original issue discount in connection with the Transaction and related
indebtedness incurred in connection therewith and (y) fees and expenses incurred
in connection with the Transaction, in each case as a result of the Arrangers’
exercise of the Flex Provisions. Notwithstanding the foregoing, the Borrowers
shall ensure that no proceeds of any Loans are on-lent directly or indirectly to
the Swiss Guarantor or a subsidiary of the Swiss Guarantor resident in
Switzerland for Swiss tax purposes.”

3.

Conditions to Effectiveness and Availability. Notwithstanding anything to the
contrary set forth herein or in the Existing Credit Agreement, the effectiveness
of this Agreement and the Company’s receipt of the Incremental Term B-5 Loans
hereunder are subject to the satisfaction of the following conditions (the first
date on which each such condition has been satisfied, the “Intralinks
Incremental B-5 Effective Date”):

(a)

The due execution and delivery of this Agreement by the Company, the other Loan
Parties, the Administrative Agent and the Incremental Term B-5 Lender party
hereto. Each party hereto agrees that their signature and consent to this
Agreement, once delivered, are irrevocable and may not be withdrawn.

 

(b)Concurrently with the initial funding of the Incremental Term B-5 Loans, the
Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Agreement, and the Acquisition Agreement shall not
have been altered, amended or otherwise changed or supplemented or any provision
or condition therein waived, and neither the Company nor any affiliate thereof
shall have consented to any action which would require the consent of the
Company or such affiliate under the Acquisition Agreement, if such alteration,
amendment, change,

- 4 -

 

 

 

--------------------------------------------------------------------------------

 

supplement, waiver or consent would be adverse to the interests of the
Incremental Term B-5 Lenders in any material respect, in any such case without
the prior written consent of the Lead Arrangers (as defined in the commitment
letter dated September 6, 2018 (including the exhibits and other attachments
thereto, the “Commitment Letter”) among the Company and the Commitment Parties
(as defined therein)) (such consent not to be unreasonably withheld) (it being
understood and agreed that any alteration, supplement, amendment, modification,
waiver or consent that (a) decreases the purchase price in respect of the
Acquisition by 10% or more other than purchase price adjustments pursuant to the
express terms of the Acquisition Agreement shall be deemed to be adverse to the
interests of the Incremental Term B-5 Lenders in a material respect, unless any
such purchase price reduction in excess of 10% is applied to reduce the amount
of Incremental Term B-5 Commitments on a dollar-for-dollar basis, (b) any
increase in the purchase price in respect of the Acquisition shall not be deemed
to be adverse to the interests of the Incremental Term B-5 Lenders in any
material respect, so long as such increase is funded solely by the issuance of
the Parent of common equity) and (c) any change to the definition of Material
Adverse Effect (as defined in the Acquisition Agreement as in effect on
September 6, 2018) shall be deemed to be adverse to the interests of the
Incremental Term B-5 Lenders in a material respect.

(c)Subject to the Funds Certain Provisions (as defined below), all Guarantees
and Collateral Documents with respect to the Acquired Business required to
create and perfect the security interest of the Administrative Agent in the
Collateral shall have been executed and delivered, and if applicable, be in
proper form for filing.

(d)Receipt by the Administrative Agent and the Incremental Term B-5 Lender of a
legal opinion of Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties, addressed to the Administrative Agent, each L/C Issuer and each
Incremental Term B-5 Lender, dated as of the Intralinks Incremental B-5
Effective Date, and in form and substance reasonably satisfactory to the
Administrative Agent and the Incremental Term B-5 Lender.

(e)Receipt by the Administrative Agent and the Incremental Term B-5 Lender of a
certificate of Parent in the form of Exhibit A hereto, dated as of the
Intralinks Incremental B-5 Effective Date, signed by the chief financial officer
of the Parent.

(f)Receipt by the Administrative Agent and the Incremental Term B-5 Lender of a
certificate of each Loan Party, dated as of the Intralinks Incremental B-5
Effective Date (the statements made in such certificate shall be true and
correct on and as of the Intralinks Incremental B-5 Effective Date), certifying
as to each of the following:

 

i.

copies of the Organization Documents of each Loan Party certified to be true and
complete as of the date of the resolutions referred to in clause (ii) below were
adopted by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Intralinks Incremental B-5 Effective Date;

 

ii.

such certificates of resolutions or other action, incumbency certificates (if
applicable in the relevant jurisdiction) and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

- 5 -

 

 

 

--------------------------------------------------------------------------------

 

iii. such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated,
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state or jurisdiction of incorporation, organization
or formation (if applicable).

(g)Receipt by the Administrative Agent and the Incremental Term B-5 Lender of
completed customary searches dated on or before the Intralinks Incremental B-5
Effective Date, including all effective financing statements filed in the
jurisdictions of organization of each Loan Party that name such Loan Party as
debtor, together with copies of such other financing statements.

(h)Receipt by the Lead Arrangers (as defined in the Commitment Letter) of (1)
audited consolidated balance sheets and related statements of income and cash
flows of the Target for the most recent two fiscal years ended at least 90 days
prior to the Intralinks Incremental B-5 Effective Date and (2) unaudited
consolidated balance sheets and related statements of income and cash flows of
each of the Target for each fiscal quarter ended after the close of its most
recent fiscal year (other than the last quarter of a fiscal year) and at least
45 days prior to the Intralinks Incremental B-5 Effective Date.  

(i)To the extent invoiced at least three Business Days prior to the Intralinks
Incremental B-5 Effective Date, all costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by the
Commitment Letter and the Fee Letter, dated as of September 6, 2018, among the
Company and the Commitment Parties or as otherwise agreed by the parties
thereto, payable to each Commitment Party and the Lenders shall have been paid
to the extent due.

(j)The Administrative Agent and the Lenders shall have received, at least three
days prior to the Intralinks Incremental B-5 Effective Date, all documentation
and other information regarding Parent, each Borrower and each Guarantor, as
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act and the requirements of 31 C.F.R. § 1010.230, to the extent requested at
least 10 days prior to the Intralinks Incremental B-5 Effective Date.

(k)The Specified Representations and the Acquisition Agreement Representations
(as defined below) shall be true and correct in all material respects (or, in
the case of any representations and warranties qualified by materiality, shall
be true and correct in all respects).  For the purposes of this clause (k), the
“Acquisition Agreement Representations” means the representations made by (or
relating to) the Acquired Business in the Acquisition Agreement as are material
to the interests of the Incremental Term B-5 Lenders, but only to the extent
that the Company has the right (or the Company’s applicable affiliate has the
right) to terminate the Company’s (or the Company’s affiliate’s) obligations (or
to refuse to consummate the Acquisition) under the Acquisition Agreement as a
result of a breach of such representations.

(l)Since June 30, 2018, there shall not have occurred and be continuing any
event, occurrence, revelation or development of a state of circumstances or
facts which, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect (as defined in the Acquisition
Agreement in effect on September 6, 2018).

(m)The Administrative Agent and the Incremental Term B-5 Lender shall have
received a certificate signed by a Responsible Officer of the Company certifying
that the conditions specified in Section 3(k) and Section 3(l) have been
satisfied.

- 6 -

 

 

 

--------------------------------------------------------------------------------

 

(n)Concurrently with the initial funding of the Incremental Term B-5 Loans, all
amounts outstanding (other than contingent obligations) under the following will
be repaid in full (or discharged or defeased in accordance with their terms) and
all commitments in respect thereof will be terminated and liens in respect
thereof will be released, as applicable: (i) that certain First Lien Credit
Agreement, dated as of November 14, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time), among Intralinks
Holdings, Inc., Intralinks, Inc., as borrower, the lenders from time to time
party thereto, Royal Bank of Canada, as administrative agent and collateral
agent, and the other parties party thereto; and (ii) that certain Second Lien
Credit Agreement, dated as of November 14, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time), among
Intralinks Holdings, Inc., Intralinks, Inc., as borrower, the lenders from time
to time party thereto, Royal Bank of Canada, as administrative agent and
collateral agent, and the other parties party thereto.

Notwithstanding anything to the contrary set forth in this Section 3, to the
extent any Collateral may not be perfected either by (x) the filing of a UCC
financing statement (or the equivalent thereof in any applicable jurisdiction),
or (y) taking delivery and possession of a stock certificate of the Target, as
well as each material direct or indirect wholly-owned domestic subsidiary of the
Target (other than a domestic subsidiary that is a Foreign Holdco) (provided
that such certificates of the Target’s material wholly-owned domestic restricted
subsidiaries will be required to be delivered on the Intralinks Incremental B-5
Effective Date only to the extent received from Target after the Company’s use
of commercially reasonable efforts to do so), if the perfection of the
Administrative Agent’s security interest in such Collateral may not be
accomplished prior to the Intralinks Incremental B-5 Effective Date after the
Company’s use of commercially reasonable efforts to do so and without undue
burden and expense, then the perfection of the security interest in such
Collateral shall not constitute a condition precedent to the availability and
funding of the Incremental Term B-5 Loans on the Intralinks Incremental B-5
Effective Date but, instead, may be accomplished within 90 days after the
Intralinks Incremental B-5 Effective Date (which date may be extended by the
Administrative Agent in its reasonable discretion); provided that nothing in
preceding clause (ii) shall be construed to limit the applicability of the
individual conditions expressly set forth in this Section 3).  The provisions of
this paragraph are referred to as the “Funds Certain Provisions”.

4.

Effect of Amendment. Except as expressly set forth in this Agreement or in the
Amended Credit Agreement, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other provision of
the Existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect.  Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations or Foreign Obligations (as applicable) of
the applicable Loan Parties under the Loan Documents, in each case, as amended
by this Agreement.  Nothing herein shall be deemed to entitle the Borrowers to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document in similar or different
circumstances.

On and after the Intralinks Incremental B-5 Effective Date, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import, and each reference to the “Credit Agreement”
in any other Loan Document, in each case shall be deemed a reference to the
Amended Credit Agreement.  This Agreement shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents.

- 7 -

 

 

 

--------------------------------------------------------------------------------

 

The parties hereto confirm that no novation of any kind has occurred as a result
of, or in connection with, this Agreement or otherwise, any such novation being
hereby expressly disclaimed.

5.

Amended Credit Agreement Governs.  Except as set forth in this Agreement, the
Incremental Term B-5 Loans shall otherwise be subject to the provisions of the
Amended Credit Agreement and the other Loan Documents.

6.

Notice.  The address of the Incremental Term B-5 Lender for purposes of all
notices and other communications is as set forth on the Administrative
Questionnaire delivered by the Incremental Term B-5 Lender to the Administrative
Agent in connection with this Agreement.

7.

Amendment, Modification and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

8.

Reaffirmation

. By executing and delivering a counterpart hereof, (i) each Borrower and each
Guarantor hereby agrees that all Loans incurred by the applicable Borrowers
shall be guaranteed by the applicable Guarantors pursuant to the Guaranty set
forth at Article IV of the Amended Credit Agreement in accordance with the terms
and provisions thereof and shall be secured pursuant to the Collateral Documents
in accordance with the terms and provisions thereof and (ii) each Borrower and
each other Loan Party hereby (A) agrees that, notwithstanding the effectiveness
of this Agreement, after giving effect to this Agreement, the Collateral
Documents continue to be in full force and effect and (B) affirms and confirms
all of its obligations and liabilities under the Existing Credit Agreement and
each other Loan Document, in each case after giving effect to this Agreement,
including, with respect to the Guarantors, the guaranty of the Obligations or
Foreign Obligations (as applicable) by each Guarantor and, with respect to each
Loan Party, the pledge of and/or grant of a security interest in its assets as
Collateral pursuant to the Collateral Documents to secure such Obligations or
Foreign Obligations (as applicable), and acknowledges and agrees that such
obligations, liabilities, guarantee, pledge and grant continue in full force and
effect in respect of, and to secure, such Obligations or Foreign Obligations (as
applicable) under the Existing Credit Agreement and the other Loan Documents, in
each case after giving effect to this Agreement.

10.

Entire Agreement.  This Agreement, the Amended Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

11.

GOVERNING LAW; JURISDICTION; ETC.  SECTION 11.14 OF THE AMENDED CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND SHALL APPLY TO THIS
AGREEMENT, MUTATIS MUTANDIS.

12.

WAIVERS OF JURY TRIAL. SECTION 11.15 OF THE AMENDED CREDIT AGREEMENT IS HEREBY
INCORPORATED BY REFERENCE INTO THIS AGREEMENT AND SHALL APPLY TO THIS AGREEMENT,
MUTATIS MUTANDIS.

13.

Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

- 8 -

 

 

 

--------------------------------------------------------------------------------

 

14.

Counterparts.  This Agreement may be executed in any number of counterparts and
by the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (including .pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement shall constitute a “Loan Document” for purposes of the Amended Credit
Agreement.

The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement or any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other state laws based on the Uniform
Electronic Transactions Act, and the parties hereto consent to conduct the
transactions contemplated hereunder by electronic means.

[Remainder of page intentionally left blank.]

 

- 9 -

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly Authorized
Officer to execute and deliver this Agreement as of the date first set forth
above.

 

SS&C TECHNOLOGIES, INC., as a Borrower

 

By:   /s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President
and Chief Financial Officer

 

 

 

SS&C TECHNOLOGIES HOLDINGS EUROPE, as a Borrower

 

By:/s/ Patrick J. PedontiName:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

 

SS&C EUROPEAN HOLDINGS, as a Borrower

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager






 

[Signature Page to Commitment Increase Amendment]

 

 

--------------------------------------------------------------------------------

 

 

 

 

SS&C FINANCING LLC, as a Borrower

 

By: SS&C TECHNOLOGIES HOLDINGS EUROPE S.À.R.L., its sole member

 

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

 

 

SS&C TECHNOLOGIES HOLDINGS, INC., as Parent and a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

ADVENT SOFTWARE, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer






- 2 -

 

 

 

--------------------------------------------------------------------------------

 

 

SS&C FINANCIAL SERVICES LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Member of the Management Committee

 

 

 

FINANCIAL MODELS COMPANY LTD., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

HUB DATA INCORPORATED, as a Guarantor

 

By:/s/ Patrick J. PedontiName:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

SS&C TECHNOLOGIES CONNECTICUT, LLC, as a Guarantor

 

By:/s/ Patrick J. PedontiName:Patrick J. Pedonti
Title:Senior Vice President

 

 

 

SS&C SOLUTIONS LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

ADVENT SOFTWARE LUXEMBOURG, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

By:/s/ Marjorie Allo
Name:Marjorie Allo
Title:Type B Manager

- 3 -

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SS&C TECHNOLOGIES CANADA CORP., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director and Senior Vice President

 

 

 

GLOBEOP FINANCIAL SERVICES (SWITZERLAND) GMBH, as a Guarantor

 

By:    /s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Managing Officer

 

 

 

FINANCIAL MODELS CORPORATION LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

SS&C FINANCIAL SERVICES LIMITED, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Director

 

 

 

EZE SOFTWARE GROUP LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

EZE CASTLE SOFTWARE LLC, as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 






- 4 -

 

 

 

--------------------------------------------------------------------------------

 

 

DST SYSTEMS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Executive Vice President and

Treasurer

 

 

DST PHARMACY SOLUTIONS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Senior Vice President and Treasurer

 

 

DST HEALTHCARE HOLDINGS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

DST ASSET MANAGER SOLUTIONS, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

WEST SIDE INVESTMENT MANAGEMENT, INC., as a Guarantor

 

By:/s/ Patrick J. Pedonti
Name:Patrick J. Pedonti
Title:Vice President and Treasurer

 

 

 

 

 

 

 

- 5 -

 

 

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

By:/s/ Vipul Dhadda

Name: Vipul Dhadda
Title: Authorized Signatory

 

By:/s/ Brady Bingham

Name: Brady Bingham
Title: Authorized Signatory

 

 

- 6 -

 

 

 

--------------------------------------------------------------------------------

 

LENDERS:

DEUTSCHE BANK AG NEW YORK BRANCH, as the Incremental Term B-5 Lender

 

By:/s/ Alicia Schug

Name: Alicia Schug
Title: Vice President

 

By:/s/ Marguerite Sutton

Name: Marguerite Sutton
Title: Vice President

 

 

 

 

 

- 7 -

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A


Part A – Incremental Term B-5 Commitments

 

Incremental Term B-5 Lender

Incremental Term B-5 Commitments

Deutsche Bank AG New York Branch

$1,000,000,000.00

Total

$1,000,000,000.00

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

 

SOLVENCY CERTIFICATE

SS&C TECHNOLOGIES HOLDINGS, INC.

OFFICER’S CERTIFICATE

[DATE]

Reference is made to that certain Credit Agreement, dated as of [__], 201[__]
(the “Credit Agreement”), among SS&C TECHNOLOGIES, INC., a Delaware corporation,
SS&C TECHNOLOGIES HOLDINGS EUROPE S.A.R.L., a company organized under the laws
of Luxembourg, SS&C TECHNOLOGIES HOLDINGS, INC., a Delaware corporation (the
“Parent”), the other Guarantors, the Lenders and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent and L/C Issuer.  Capitalized terms used
but not otherwise defined herein have the meanings set forth in the Credit
Agreement.

For purposes of this certificate, the terms below shall have the following
definitions:

1.“Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of the Parent and its Subsidiaries (including Target and its
Subsidiaries, the “Target Group”) taken as a whole would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

2.“Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Parent and its Subsidiaries
(including the Target Group) taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

3.“Liability” or “Stated Liabilities”

The recorded liability or liabilities (including contingent liabilities that
would be recorded in accordance with GAAP) of the Parent and its Subsidiaries
(including the Target Group) taken as a whole, as of the date hereof after
giving effect to the consummation of the Transactions, determined in accordance
with GAAP consistently applied.

4.“Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other

 

 

 

 

--------------------------------------------------------------------------------

 

contingent liabilities of the Parent and its Subsidiaries (including the Target
Group) taken as a whole after giving effect to the Transactions (including all
fees and expenses related thereto but exclusive of such contingent liabilities
to the extent reflected in Stated Liabilities), as identified in terms of their
nature and estimated magnitude by responsible officers of the Parent based (in
the case of Contingent Liabilities of the Target Group) on the diligence
information provided by Target prior to the date of this Certificate.

5.“Are able to pay their debts and other Liabilities, contingent obligations and
other commitments as they mature”

For the period from the date hereof through the Maturity Date, the Parent and
its Subsidiaries (including the Target Group) taken as a whole will have
sufficient assets and cash flow to pay their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or (in the case of
contingent liabilities) as they otherwise become payable.

6.“Unreasonably Small Capital”

For the period from the date hereof through the Maturity Date, the Parent and
its Subsidiaries (including the Target Group) taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to ensure that it will continue to be a going concern for such period.

The undersigned does hereby certify, in his capacity as [Senior Vice President,
Chief Financial Officer and Treasurer] of Parent and not individually, on behalf
of Parent and pursuant to Section [__] of the Credit Agreement, that after
giving effect to consummation of the Transactions (assuming for such purpose
that the consummation of the Transactions occurred on the Intralinks Incremental
B-5 Effective Date) (a) the Parent and its Subsidiaries (including the Target
Group), taken as a whole, are able to pay their debts and other Liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) the Parent and its Subsidiaries do not intend to, and do
not believe that they will, incur debts or Liabilities beyond such Parent and
its Subsidiaries ability, taken as a whole, to pay such debts and Liabilities as
they mature, (c) the Parent and its Subsidiaries (including the Target Group)
are not engaged in a business or a transaction, and are not about to engage in a
business or a transaction, for which such Parent and its Subsidiaries (including
the Target Group) property, taken as a whole, would constitute Unreasonably
Small Capital, (d) the Fair Value of the property of the Parent and its
Subsidiaries (including the Target Group), taken as a whole, is greater than the
total amount of Liabilities, including Contingent Liabilities, of the Parent and
its Subsidiaries (including the Target Group), and (e) the Present Fair Salable
Value of the assets of the Parent and its Subsidiaries (including the Target
Group), taken as a whole, is not less than the amount that will be required to
pay the probable Liability of the Parent and its Subsidiaries (including the
Target Group) on its debts as they become absolute and matured.  The amount of
Identified Contingent Liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured Liability.

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Officer’s Certificate as of the date first written above.

SS&C TECHNOLOGIES
HOLDINGS, INC.

By:

Name:
Title:

 

 

 

 

 

 